EXHIBIT 10.8

EXECUTION VERSION

TERMINATION AGREEMENT

(Apollo Consulting Agreement)

This Termination Agreement (this “Termination Agreement”) is made and entered
into as of November 9, 2015 by and among AFFINION GROUP, INC., a Delaware
corporation (the “Company”) and APOLLO MANAGEMENT V, L.P. (“Consultant”).

RECITALS

WHEREAS, the Company and Consultant (each a “Party” and together the “Parties”)
are Parties to that certain Amended and Restated Consulting Agreement, dated
January 14, 2011 (as amended, supplemented, restated or otherwise modified from
time to time, the “Consulting Agreement”);

WHEREAS, the Company, Affinion Group Holdings, Inc. (“Holdings”) and certain
subsidiaries of Holdings are implementing a recapitalization in accordance with
the terms and conditions of that Restructuring Support Agreement, dated as of
September 29, 2015, by and among the Company, Holdings and certain other
subsidiaries of Holdings, on the one hand, and certain holders of debt and
equity of Holdings and its subsidiaries, on the other hand (such agreement,
together with all exhibits, term sheets, schedules and annexes thereto, as
amended, restated or otherwise modified pursuant to the terms thereof, the
“Support Agreement”); and

WHEREAS, a requirement pursuant to the Support Agreement is the termination of
the Consulting Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Consulting Agreement.

2. Termination. The Company and Consultant hereby agree that the Consulting
Agreement is hereby terminated effective immediately; provided, that Section 5
(Indemnification) and, solely to the extent they relate to Section 5, Sections 8
through 15 (Notices; Benefits of Agreement; Governing Law; Headings; Entire
Agreement, Amendments; Counterparts; Waivers; Affiliates), of the Consulting
Agreement shall survive the termination; provided, further, however, that
notwithstanding anything to the contrary herein or in the Consulting Agreement,
the maximum liability of the Company for indemnification obligations arising
from Section 5 of the Consulting Agreement shall be $2,000,000 in the aggregate.



--------------------------------------------------------------------------------

3. Mutual Releases. Each Party hereby releases, acquits and forever discharges
the other Party and the other Party’s affiliates and its and their respective
former and present directors, officers, employees, representatives, partners and
managers from any and all claims, counterclaims, demands, causes of actions,
liabilities, promises or obligations of any kind whatsoever (“Claims”) arising
under or relating to the Consulting Agreement, from the beginning of the world
to the date hereof.

4. Effects of Termination. Notwithstanding anything to the contrary in the
Consulting Agreement, neither upon termination nor at any time thereafter, shall
Consultant be entitled to the payment of any amounts or other compensation,
including any accrued but unpaid expenses, Consulting Fees, Lump Sum Payments or
compensation for other services pursuant to Section 6 of the Consulting
Agreement.

5. Covenant not to Sue. Each of the Parties acknowledges, covenants and agrees
that it will not assert any Claim purportedly arising under or relating to the
Consulting Agreement except for any indemnification Claim by Consultant that may
arise after the date hereof under Section 5 of the Consulting Agreement.

6. Miscellaneous. This Termination Agreement shall be governed and construed in
accordance with the laws of the State of New York This Termination Agreement may
be executed and delivered by each party hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and both of
which taken together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Termination Agreement as of the date first above written.

 

AFFINION GROUP, INC. By:   /s/ Gregory S. Miller  

 

  Name:   Gregory S. Miller   Title:   Executive Vice President and     Chief
Financial Officer

[Signature Page to Termination Agreement (Apollo Consulting Agreement)]



--------------------------------------------------------------------------------

APOLLO MANAGEMENT V, L.P. By: AIF V Management, LLC, its General Partner By:  
/s/ Matthew Nord  

 

  Name   : Matthew Nord   Title   : Authorized Person

[Signature Page to Termination Agreement (Apollo Consulting Agreement)]